NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ROBERT DANIEL HAMILTON,                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2800
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenberry, Judge.

J. Jervis Wise of Brunvand Wise, P.A.,
Clearwater, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and LaROSE, JJ., Concur.